                  Case 2:19-cr-00361-AB Document 1 Filed 02/15/19 Page 1 of 6 Page ID #:1

 AO 91 (Rev. 11/82)                                         CRIMINAL COMPLAINT
            UNITED STATES DISTRICT COURT                                               CENTRAL DIST '             I      A -EOW_A__
                                                                                                                                 FILED
                                                                                                                             .      STRICT COURT
                                                                                DOCKET NO.
                UNITED STATES OF AMERICA
                             v.                                                                                       FEB
                  CARLOS CORTEZ OSORIO                                          MAGISTRATE'S CASE NO.
                     aka "Carlos Cortes"                                                                   CENTR      DISTRIC
                                                                                                   1r                       I T50:0
                                                                                                                                 CA9LIFORNIA
                                                                                                                                   1
                                                                       iii                               DEPuTy
Complaint for violation of Title 8, United States Code, SuCtronS 1320(a), b)(1): Illegal Alien Found in the
United States Following Deportation
NAME OF MAGISTRATE JUDGE                                                                                         LOCATION
                                                                                 UNITED STATES
                                                                                 MAGISTRATE JUDGE                Los Angeles, California
DATE OF OFFENSE                                  PLACE OF OFFENSE                ADDRESS OF ACCUSED (IF KNOWN)

January 12, 2019                                 Los Angeles County
COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

       On or about January 12, 2019, defendant CARLOS CORTEZ OSORIO, also known as "Carlos Cortes"
 ("defendant"), an alien, who had been officially deported and removed from the United States on or about
 November 16, 2007, December 22, 2008, June 9, 2011, April 17, 2012, May 16, 2013, June 5, 2015, and
 October 1, 2016, was found in Los Angeles County, within the Central District of California, after knowingly
             c-D
 and voluntary re,entering and remaining in the United States without having obtained peunission from the
              — ,          ,
 Attorney Geneyal,or the S4cretary of Homeland Security.to reapply for admission to the United States following
 deportation and remoyal. i

    _1 At 1ea4Tone:of defendant's previously alleged deportations and removals from the United States occurred
 subsequent tocdeferldant's conviction
                            t          for Carrying Loaded Firearm, Not Registered, in violation of California
 Penal Code Section;12031(A)(1), in the Superior Court of California, County of Los Angeles, Case Number
 PA062291-01, for which defendant was sentenced to sixteen months prison.

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED: (See attached affidavit which is incorporated as part of this Complaint)

MATERIAL WITNESSES IN RELATION TO THIS CHARGE:             N/A

                                                                               SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is true and correct
to the best of my knowledge.                                                   MATTHEW A. MAA.S                              5

                                                                               OFFICIAL TITLE
                                                                               Deportation Officer, ICE
Sworn to before me and subscribed in my presence,
SIGNATURE OF MAGISTRATE JUDGEM
                                                                                                                      DATE

                                            JACQUELINE CHOOLHAN                                                       February 15, 2019
(I) See Federal Rules of Criminal Procedure 3 and 54
AUSA Lauren Restrepo                           REC: Detention/Arrest Warrant
  Case 2:19-cr-00361-AB Document 1 Filed 02/15/19 Page 2 of 6 Page ID #:2




                                AFFIDAVIT
     I, Matthew A. Maas, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.    This affidavit is made in support of a criminal

complaint and arrest warrant against CARLOS CORTEZ OSORIO, also

known as "Carlos Cortes," ("CORTEZ"), charging him with

violating Title 8, United States Code, Sections 1326(a) and

(b)(1), Illegal Alien Found in the United States Following

Deportation.

     2.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and
information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

warrant and does not purport to set forth all my knowledge of or
investigation into this matter. Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

      II. BACKGROUND OF DEPORTATION OFFICER MATTHEW A. MAAS
     3.    I am a Deportation Officer ("DO") with the United

States Department of Homeland Security ("DHS"), Immigration and
Customs Enforcement ("ICE"). I have been a DO with ICE,

formerly known as the Immigration and Naturalization Service

("INS"), since September 2015. I am currently assigned to the

Los Angeles Enforcement and Removal Operations ("ERO") field

office.
  Case 2:19-cr-00361-AB Document 1 Filed 02/15/19 Page 3 of 6 Page ID #:3




                  III. STATEMENT OF PROBABLE CAUSE
     4.    On or about January 12, 2019, the ICE Pacific

Enforcement Response Center ("PERC") received an electronic

notification based on biometric fingerprint information that

CORTEZ was arrested and in the custody of the Los Angeles Police

Department ("LAPD"). On or about that same day, the PERC lodged

a DHS Immigration Detainer with the LAPD.

     5.   Based on my training and experience, I know that a DHS

"A-File" is a file in which immigration records are maintained
for aliens admitted to or found in the United States. I also

know that a DHS A-File usually contains photographs,
fingerprints, court records of conviction, and records relating

to deportation or other actions by INS or DHS with respect to

the subject alien for whom the DHS A-File is maintained.

     6.   On or about January 16, 2019, I obtained and reviewed

DHS A-File A095-743-749, which is maintained for the subject

alien "CARLOS CORTEZ OSORIO." The A-File contained the
following documents and information:

          a.    Photographs of the subject alien to whom DHS A-

File A095-743-749 corresponds. I compared the photographs in

the A-File to photographs taken at the time of CORTEZ's booking

into LAPD custody on or about January 12, 2019. I thus

determined that DHS A-File A095-743-749 and its contents

correspond to CORTEZ.

          b.    Seven executed Warrants of Removal/Deportation

(Form I-205) indicating that CORTEZ was officially removed from

the United States on or about November 16, 2007, December 22,

                                    2
  Case 2:19-cr-00361-AB Document 1 Filed 02/15/19 Page 4 of 6 Page ID #:4




2008, June 9, 2011, April 17, 2012, May 16, 2013, June 5, 2015,

and October 1, 2016. I know from my training and experience

that a Warrant of Removal/Deportation is executed each time a

subject alien is removed and excluded from the United States by

ICE (and its predecessor agency, INS) and usually contains the

subject's photograph, signature, and fingerprint. The executed
Warrants of Removal/Deportation in CORTEZ's DHS A-File contain

his photograph, signature, and fingerprint.

          c.    A certified conviction record showing that CORTEZ
was convicted on or about July 10, 2008, of Carrying a Loaded

Firearm, Not Registered, in violation of California Penal Code

Section 12031(a)(1), in the Superior Court of California, County

of Los Angeles, Case Number PA062291-01, for which CORTEZ was
sentenced to sixteen months' imprisonment.

          d.    Various documents, in addition to the Warrants of

Removal/Deportation, indicating that CORTEZ is a native and

citizen of Mexico. These documents include: (i) an order of the
immigration judge, dated November 15, 2007, ordering CORTEZ

removed to Mexico; and (ii) three Record of Sworn Statements,

dated April 17, 2012, June 5, 2015 and October 1, 2016, in which

CORTEZ admits that he was born in Mexico and is a citizen of

Mexico.

     7.   On or about February 12, 2019, I reviewed the

printouts of the Criminal Identification Index ("CII"). Based

on my training and experience, I know that the CII database

tracks and records arrests and convictions of individuals
according to an individual's CII number. The CII printouts

                                    3
  Case 2:19-cr-00361-AB Document 1 Filed 02/15/19 Page 5 of 6 Page ID #:5




confirmed that CORTEZ had been convicted of the crime reflected

on the documents contained in CORTEZ's DHS A-File.

      8.   On or about February 12, 2019, I reviewed the

printouts of ICE computer indices on CORTEZ. Based on my

training and experience, I know that the ICE computer indices

track and document each time an alien is deported or excluded

from the United States by ICE, was deported or excluded by the

former INS, or is granted permission to enter of re-enter the

United States. The ICE computer indices confirmed that CORTEZ
had been removed, deported, and/or excluded on the dates

indicated on the Warrants of Removal/Deportation, found in
CORTEZ's DHS A-File. The ICE computer indices further indicated

that CORTEZ had not applied for or obtained from the Attorney

General or the Secretary of Homeland Security, permission to re-

enter the United States.

      9.   Based on my review of CORTEZ's DHS A-File, I
determined that it does not contain any record of his ever

applying for or receiving from the Attorney General or the

Secretary of Homeland Security, permission to re-enter the

United States. Based on my training and experience, I know that

such documentation is required to re-enter the United States

legally after deportation, and that if such documentation

existed, it would ordinarily be found in CORTEZ's DHS A-File.

///

///




                                    4
  Case 2:19-cr-00361-AB Document 1 Filed 02/15/19 Page 6 of 6 Page ID #:6




                               IV. CONCLUSION

     10. For all the reasons described above, there is probable

cause to believe that CARLOS CORTEZ OSORIO has committed a

violation of Title 8, United States Code, Sections 1326(a) and

(b)(1), Illegal Alien Found in the United States Following
Deportation.



                                                      5)
                                          Matthew A. Maas
                                          Deportation Officer
                                          United States Immigration and
                                          Customs Enforcement

Subscr eAlLto and sworn before me
this    / ay of February 2019.

                JACQUELINE CHOOLJIL

UNITED STATES MAGISTRATE JUDGE




                                      5
